Per curiam.
The prisoner was arraigned before the circuit court of 'Wilson county, upon a presentment for carrying unlawful weapons. lie pleaded a misnomer in abatement, his plea averring that his name is not Richard Phelps — the name under which he is presented; nor has he ever been known or called by that name, and that his real name is Andrew Washington Phelps.
The attorney-general took issue on the plea, and thereupon the court, without a jury, or the waiver of a jury, adjudged the issue in favor of the defendant, and discharged him, and the attorney-general, on behalf of the state, appealed.
‘The judgment is erroneous. The plea tendered an issue of fact, to be determined as any other question of fact, by a jury — or by the court upon a waiver of the jury trial.
Them being no jury, and no waiver thereof, the judgment must be reversed, and the case remanded for other and further proceedings.
Reverse the judgment.